Title: From Thomas Jefferson to Rembrandt Peale, 29 November 1825
From: Jefferson, Thomas
To: Peale, Rembrandt


Dear Sir
Monticello
Nov. 29. 25
We want at the University of Virginia a teacher of landscape painting of high qualifications in that line. he would be no otherwise connected with the institution but as a voluntary adjunct without salary, lodging or any thing else. his only emoluments would be what he should recieve from the Students who would engage with him, our present term is near it’s close, and the next begins on the 1st of Feb. at that time we expect to have 250. to 300. students. A great part of them will enter if his fees are reasonable. a mr Cornelius Debreet of Baltimore a Hollander by birth is recommended to me as being a landscape painter of the first order, and I am referred to yourself among others as knowing his qualifications. I have chosen to ask information of you rather than others because they might be influenced by favoritism; but on you I can depend for a candid judgment, and that you will consider it more important to render a service to an University than to a single individual. be so good then, dear Sir, as to give me your real opinion of mr DeBreet’s fitness for our schools and to do it with your earliest convenience. he is uninformed of this recommendation by his friend.I salute you with great friendship and respect.Th: Jefferson